IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,

I.D. NO.: 1802012108

DERRICK CAUDLE,

Defendant.

MEMORANDUM OPINION AND ORDER
Submitted: August 6, 2018
Decided: September 5, 2018

Upon Consia’eration of Defendant ’s Motz'on to Transfer Charges to Family Court,
DENIED.

Matthew B. Frawley, Esquire, and Colleen E. Durkin, Esquire, Deputy Attorneys
General, Department of Justice, Wilmington, Delaware. Attorneysfor the State.

F. Phillip Renzulli, Esquire and Joseph M. Leager, Esquire, Wilmington, Delaware.
Attorneys for the Defendant.

MEDINILLA, J.

INTRODUCTION

Derrick Caudle (“Defendant”) is charged With Murder First Degree and
Possession of a Firearm During the Commission of a Felony (“PFDCF”) as the result
of a fatal shooting that occurred on February 18, 2018 When Defendant Was sixteen
years of age.l As a preliminary matter, because the State has charged Defendant
With one count of PFDCF, this firearm charge remains in this Court,2 and Defendant
Will not be spared Superior Court proceedings regardless of his arguments for
transfer of the Murder First Degree charge.3 Defendant thus only seeks this Court
transfer the Murder First Degree charge under 10 Del. C. § 1011. After considering
the submission of the parties, the parties’ oral arguments at the reverse amenability
hearing, and the record in this case, the Court flnds that the § 1011(b) factors do not
Weigh in favor of transferring Defendant’s charge of Murder First Degree to Family

Court. Therefore, Defendant’s Motion to Transfer is DENIED.

 

l Defendant’s date of birth is January 15, 2002.
2See 10 Del. C. § 1011 (2013 & Supp. 2016); ll Del. C. § 1447A.

3 See generally State v. Ana'erson, 697 A.2d 379 (Del. 1997) (answering certified questions;
holding Weapons charges for defendants age 16 and older are not subject to transfer to Family
Court, While reverse amenability hearing is permissible for charges properly joined With Weapons
charges).

FACTUAL AND PROCEDURAL BACKGROUND4

The State called two witnesses First, Chief Investigating Of`ficer Detective
Womer testified that Defendant and the victim agreed to engage in a fight on
February 18, 2018 that took place in front of Defendant’s house. He further testified
that video footage captures the altercation between Defendant and the victim,
depicting several landed and missed punches thrown from both individuals
Eyewitnesses recounted to law enforcement that immediately after the fight,
Defendant went into his house and returned with a shotgun. He then approached the
victim, placed the shotgun within close range of the victim’s chest, and may have
directed the victim to put his chin up before the fatal shot was fired.

As part of the homicide investigation and immediately following the shooting,
law enforcement identified Defendant as the shooter. He provided at least two
different versions of what transpired before the shooting. His versions varied from
the eyewitnesses’ accounts, suggesting that the firearm went off accidentally after a
physical struggle ensued for control of the weapon. Defendant was arrested on the
same day of the shooting and has been held since at the New Castle County
Detention Center for the Division of Youth Rehabilitative Services (“YRS”) of the

Department of Services for Children, Youth & their Families (“DSCYF”).

 

4 The recitation of the facts is presented from the record established through the testimony of the
witnesses and exhibits presented at the reverse amenability hearing on August 6, 2018.

3

The State then called Jennifer Skinner, the Master Family Services Specialist
Supervisor of YRS, who testified regarding Defendant’s current YRS placement, his
past criminal history, and the various placements through YRS. Her report was also
entered into evidence.5 She set forth the reasons why Defendant is not amenable to
the services offered at YRS.6

To counter, and in support of a transfer under 10 Del. C. § 1011, Defendant
called Laura Cooney-Koss, Psy.D, who conducted a psychological evaluation dated
June 12, 2018, and opined in her report that Defendant is amenable to the
rehabilitative services of the Family Court.7 Defendant also submitted exhibits to
include a letter from The Office of Defense Services dated August 2, 2018,
requesting that YRS provide copies of all policy directives, protocols, rules and
regulations governing the operations of YRS that mandate services to youth to_or
beyond_age 19, and their processes for servicing youth with pending adult
charges8 YRS responded accordingly citing various provisions of the Delaware

Code, including but not limited to, 31 Del. C. §§ 5101, 5107, 5108, 10 Del. C. §§

 

5 State’s Exhibit 2, (submitted Aug. 1, 2018) [Skinner’s Report].
6 Id.
7 Defense Exhibit B, (dated July 23, 2018) [Cooney-Koss Report].

8 See Defense Exhibit C, Letter from Office of Defense Services to Jennifer Skinner (dated
August 2, 2018).

901(4) and (5), and 10 Del. C. §§ 1009(c)(3), (9), and (13). 9 With respect to what
services are provided to a youth with pending adult charges, YRS cited to 10 Del. C.
§ 1007 to confirm that medical care, education, and psychiatric and psychological
services are provided.
STANDARD OF REVIEW

The reverse amenability process is meant to identify those juveniles charged
as adults who are amenable to the rehabilitative processes of the Family Court.'° If
the juvenile files a motion to transfer the adult charges, this Court must hold a reverse
amenability hearing and weigh the factors set forth in 10 Del. C. § 1011(b).ll

Under § 1011(b), the Court may consider evidence of: (l) “[t]he nature of the
present offense and the extent and nature of the defendant’s prior record, if any;” (2)
“[t]he nature of past treatment and rehabilitative efforts and the nature of the

defendant’s response thereto, if any;” (3) “[w]hether the interests of society and the

 

9 A third question from ODS asked YRS to respond to “DYRS shall not provide services to a
youth when the youth is convicted ol` adult charges either prior to, concurrent, or subsequent to a
juvenile adjudication in the listinin Court." YRS responded that it could not answer “because the
vtrording1 is unelear...|_zlnd] not relevant to this case.” Id. at 2.

m.$'ce generc':f{y 10 De/. (". §§ 1010-ll (2013 & Supp. 2016). See Hughes v. .S'!cr.te. 653 A.2d 241,
249 (Del. 1994) (quoting Mm'ine v. State, 624 A.2d 1181, 1184 (De[. 1993:)[Iie1'einafter Marz`ne
H[_; Mrn'fne v. Stt':!e, 607 A.2d l 185, 1209 (Del. 1992)[hereinafter Marl`ne 1]).

l' See, e.g., State v. Harper, 2014 WL 1303012, at *5-7 (Del. Super. Mar. 31, 2014).

defendant would be best served by trial in the Family Court or in the Superior Court;”
and any “other factors which, in the judgment of the Court are deemed relevant.”12

Before the Court weighs these factors, however, “the Court must preliminarily
determine whether the State has made out a prima facie case against the juvenile,
meaning whether there is a fair likelihood that [Defendant] will be convicted of the
crimes charged.”‘3 There is a fair likelihood that the defendant will be convicted if,
after reviewing the totality of the evidence presented, it appears that, if the defense
does not sufficiently rebut the State’s evidence, “the likelihood of a conviction is
real. . . .” '4 Furthermore, “[a] real probability must exist that a reasonable jury could
convict on the totality of the evidence assuming that the evidence adduced at the
reverse amenability hearing stands unrebutted by the defendant at trial.”15

DISCUSSION
F air Likelihood of Conviction
Defendant argues that the State failed to establish a prima facie case because

the only evidence that may rise to the requisite mens rea for a finding of Murder

First Degree was the allegation that Defendant told the victim to put his chin up

 

1210 Del. C. §1011(b).
'3 Harper, 2014 WL 1303012, at *5 (citing Marme 11, 624 A.2d at 1185 (Del. 1993)).
14 State v. Mayhall, 659 A.2d 790, 792 (Del. Super. 1995).

15 Id

before he pulled the trigger. Thus, Defendant argues that, at best, the State can only
establish elements for a Murder Second Degree conviction. This Court disagrees

The State’s proffer includes the introduction of evidence through various
eyewitnesses that Defendant made several conscious decisions. First, he returned to
his house after he engaged in a fight with the victim and made a decision to obtain a
shotgun. Second, eyewitnesses told law enforcement that Defendant came out with
a weapon and proceeded to walk toward the victim. The accounts then establish that
he further decided to point the weapon within close range of the victim. The jury
could consider whether or not to believe what, if anything, the Defendant told the
victim before he decided to pull the trigger, as well as his version of how the events
occurred. On the charges of Murder First Degree and PFDCF, this Court finds that
there remains a fair likelihood that Defendant will be convicted of the charged
offenses.16

Defendant argued there may exist potential inconsistencies with the

eyewitness accounts that may prove helpful to the defense but, at this juncture, there

 

16 Originally, this threshold analysis_the requirement that the State establish a prima facie case
against the defendant at the reverse amenability hearing_derived from what is today the first
prong of the § 1011(b): “nature of the present offense.” Marine I, 607 A.2d at 1211~12. This
showing was analogized to a “proof positive” hearing. Ia’. “In each situation, a judicial
examination of the evidentiary justification for the charging decision is required.” Ia'. at 1212
(citing In re Stez'gler, 250 A.2d 379, 383 (Del. 1969)).

Though the statute has been amended on several occasions over the past twenty-five years,
this requirement has endured. This threshold analysis looks to the charging decision and its
independent evidentiary basis.

remains a real probability that a reasonable jury could convict Defendant on the
totality of the evidence, if unrebutted. Thus, the State has met its burden of
demonstrating a prima facie case against Defendant with a fair likelihood of
conviction at trial.

Weighing T he § 1011 (b) Factors

I. Section 1011(b) Factor One: Nature of Present Offense and the Extent
and Nature of Defendant’s Prior Record

The first § 1011(b) factor inquiries into the nature of the present offense. No
charge is more serious. By the State’s account of how these events unfolded,
Defendant’s alleged behavior demonstrates a particular depravity, where he
escalated what was a mutually planned fist fight into a unilateral decision to do much
more. Although there was testimony that Defendant was in shoclddenial that the
victim (possibly his “friend”) had died, and Defendant appeared remorseful, this
Court only looks to the nature of the charge. Accordingly, the first prong of the first
factor weighs heavily against transfer.

On the second prong of the first factor, Defendant’s juvenile record was
escalating toward more violent behavior. Although he only first became active with
YRS in April 2017, the nature of the lead charge was Robbery First Degree,
accompanied by Conspiracy 2"d, Assault 3rd, two counts of Criminal Mischief, and
three counts of Harassment. The charges were pled down to a Conspiracy 3rd
Degree, Unfortunately, while under community supervision, he was charged with

8

the same type of violent charge, this time an Attempted Burglary First Degree,
accompanied with Conspiracy 2“‘1, Harassment, and two counts of Indecent
Exposure 2“‘11 Degree. 17 While on a low level contract placement, he is arrested on
August 21, 2017 for yet more violent offenses; Burglary 2nd Degree, Thef`t Felony,
and Conspiracy 2nd Degree. He again accepted a plea to Conspiracy 2nd Degree, and
was once more placed on one year of community supervision,18 While on probation,
he is charged in this Court.

The defense argues that Defendant’s criminal behavior was due in large part
to the death of family members during this time period when his conduct was out of
control. They suggest that this impulsive behavior are normal qualities of an
adolescent brain, and this Court should give it the weight it has been given in recent
Supreme Court decisions in the Eighth Amendment context known as the
“mitigating qualities of youth.”19 This Court finds that while those cases are
instructive on the issue of sentencing, here the focus is on the extent and nature of
his record. His record was not extensive, but was escalating and dangerous He had

numerous opportunities to comply with the terms of his community supervision and

 

17 See Skinner’s Report at 1.
18 Ia'. at 2.
19 Miller v. Alabama, 567 U.S. 460, 476 (2012) (quoting Johnson v. Texas, 509 U.S. 350, 367

(1993)). See also Montgomery v. Louisiana, 136 S. Ct. 718 (2016); Graham v. Floria’a, 560 U.S.
48 (2010); Roper v. Simmons, 543 U.S. 551 (2005).

continued to engage in violent criminal behavior. Therefore, as to both prongs of
factor one, the Court finds that they weigh against transfer.

II. Section 1011(b) Factor Two: Nature of Past Treatment and Defendant’s
Response

Defendant’s involvement with the juvenile justice system is short and limited.
Defendant received support through initial programing yet continued to reoffend
with violent behavior.20 Although Ms. Skinner and Dr. Cooney-Koss disagree that
Defendant is amenable to the services of Family Court, it is undisputed that
Defendant did not respond to what little services were being offered through the
Family Court and YRS. Whatever rehabilitative efforts were offered, they did
nothing to deter his behavior. Thus, the second factor weighs against transfer.

III. Section 1011(b) Factor Three: Interests of Society and Defendant

The State argues that the resources offered through YRS have failed to serve
as adequate safeguards to the community or as corrective measures for the
Defendant. The Court agrees. With as many times as he reoffended while under
community supervision through Family Court, this Court finds that it is in the best
interest of society to keep him in this Court. Even though it may be in the best
interest of Defendant to return to Family Court for a few years of rehabilitative

services, the services have not worked. Where it is appropriate for this Court to

 

20 See Skinner’s Report at 2.
10

continue to monitor and provide services as he transitions into adulthood, this factor
weights against a transfer.
IV. Section 1011(b)’s Catchall Provision: Any Factors Deemed Relevant

Lastly, the defense argues that the State has presented evidence through YRS
that misapplies relevant statutory provisions related to Defendant’s rehabilitative
options. Defendant argues that by misinterpreting the provisions that mandate YRS
to provide services, the rehabilitative window has been improperly closed by two
years from age twenty-one to nineteen. The defense asks this Court to interpret the
statute in his favor and send him back to Family Court.

The defense raises particular concerns regarding Ms. Skinner’s changed
testimony from her prior rationale in State v. Bailey21 regarding the YRS cap to
provide services to youth to age nineteen. In Bailey, Ms. Skinner testified that YRS
is mandated to provide services to youth to age nineteen, regardless of whether the
Family Court extends its jurisdiction to twenty-one. She also confirmed that YRS
will not provide services while the youth has pending charges as an adult offender.22
Ms. Skinner testified that these mandates were based, in part, on YRS
policies/practices, and testified that they did not appear to be statutorily mandated

Thus, the Court factored these practices into its decision against transferring

 

2' 2017 WL 838223 (Del. Super. Mar. 2, 2017).

22Ia'. at *6.
11

Defendant Bailey back to the Family Court, finding that it would not benefit him to
get stuck in two systems awaiting services.

Different from her testimony in Bailey, the defense takes issue that Ms.
Skinner no longer relies on practices/procedures to explain YRS’ processes for
delivering services to youth. This time she relied instead on the statutory provisions
under 31 Del. C. §§ 5101, 5107, 5108, 10 Del. C. §§ 901(4) and (5), and 10 Del. C.
§§ 1009(c)(3), (9), and (13). Defense suggests that where her interpretations are
incorrect, they are also inconsistent and should be disregarded in favor of
Defendant’s interpretation 23 This Court cannot simply disregard the evidence as
presented

Ms. Skinner testified as to what, how, and when YRS services are delivered
to their youth. The testimony was not challenged No testimony was offered to
suggest that YRS should or can service youth beyond age nineteen. No witnesses
were called nor authority cited to suggest that YRS should be providing services to
any age beyond nineteen. Nothing was introduced to suggest YRS is misinterpreting
the law and no evidence was presented to suggest that YRS should be mandated to

do more than what its representative said it can do.

 

23 In fairness to the State, it was not on notice that YRS was going to be challenged regarding
statutory interpretations related to its custodial obligations of their youth. This Court will not delve
into the language of the various provisions of the statutes because the issues were raised only
during oral arguments and not necessary for this ruling.

12

As to this last “catchall” factor, this Court cannot simply determine that
Defendant is entitled to more youth rehabilitative services, as argued, without
evidence to support a different read of the relevant statutes. While certain provisions
of the Delaware Code may suggest that services could be rendered beyond age
nineteen, the Court cannot simply find that the law requires YRS to service
Defendant differently or beyond age nineteen. Any clarification regarding such
mandates upon YRS is for the legislature to address. Where the evidence in this
record reflects that Defendant’s services will be capped at age nineteen, for the
reasons previously stated, it makes sense for the Murder First Degree charge to
remain in this Court with the firearm charge.

CONCLUSION
Under § 1011(b), the Court finds that all factors weigh against transfer. For

the reasons stated above, Defendant’s Motion is DENIED.

IT IS SO ORDERED.

 

oc: Prothonotary

cc: The Honorable Richard R. Cooch
Defendant
Matthew B. Frawley, Esquire
Colleen E. Durkin, Esquire
F. Phillip Renzulli, Esquire
Joseph M. Leager, Esquire
Jennifer Skinner, Master Family Service Specialist Supervisor

 

13